Citation Nr: 1147240	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-49 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for left below the knee amputation following vascular disorders.

2.  Entitlement to an increased disability rating for recurrent incisional hernia, currently rated as 20 percent disabling.

3.  Entitlement to an increased (compensable) disability rating for residuals of tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, M. C., D. C., and S. C.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied compensation under 38 U.S.C.A. § 1151 for left below the knee amputation following vascular disorder, and continued a 20 percent disability rating for recurrent incisional hernia and a 0 percent rating for residuals of tonsillectomy.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In VA treatment on March 7 and 9, 2009, treating clinicians did not diagnose left lower extremity blood clots, and did not contact a vascular specialist.

2.  Recurrent incisional hernia is manifested by a large ventral hernia for which a supporting belt is indicated, but which can be well supported by a belt under ordinary conditions.

3.  Past tonsillectomy has left residuals of occasional hoarseness, without inflammation of cords or mucous membrane or other observable abnormality in the throat.


CONCLUSIONS OF LAW

1.  The March 7 and 9, 2009, failure to diagnose left lower extremity blood clots and failure to contact a vascular specialist was at fault for the development of additional disability, including the necessity of below the knee amputation.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).

2.  Recurrent incisional hernia does not meet the criteria for a disability rating higher than 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7339 (2011).

3.  Residuals of tonsillectomy do not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With respect to the claim for compensation under 38 U.S.C. § 1151 for left below the knee amputation following vascular disorders, the Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.

With respect to the claims for increased ratings for recurrent incisional hernia and for residuals of tonsillectomy, VA provided notice.  In a letter issued in April 2009, before the December 2009 rating decision, VA notified the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  VA advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  VA advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment, and provided examples of pertinent medical and lay evidence that the Veteran could submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  VA also informed the Veteran how effective dates are assigned, and the type of evidence that impacts the determination of effective dates.  The case was last adjudicated in December 2010.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records, post-service treatment records, VA examination reports, and the transcript of a Travel Board hearing that the Veteran had in August 2010 before the undersigned Acting Veterans Law Judge.

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument and reporting for examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

38 U.S.C. § 1151 Claim

The Veteran contends that vascular disorders of the left lower extremity were caused or aggravated by, and that below the knee amputation of the left lower extremity was caused by, inadequate treatment at a VA Medical Center (VAMC) in March 2009.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct.  When additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; 

or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.361.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) competent evidence of a nexus between that asserted injury or disease and the current disability.

On March 7, 2009, the Veteran went to the emergency room of the VAMC in Little Rock, Arkansas.  He sought treatment for pain in his left calf.  The treating clinician's impression was cellulitis.  The Veteran was sent home.  The Veteran returned to the emergency room on March 9, 2009, reporting ongoing pain.  The pain was assessed as being of muscular origin, and the Veteran was again sent home.  The Veteran continued to have pain in the calf, and neurological dysfunction developed.  He returned to the VAMC on March 13, 2009.  At that time, ischemia of the leg was noted.  Evidence of blood clotting was found.  The Veteran underwent emergency surgery to try to save the leg.  Despite the surgery and subsequent treatment, below the knee amputation of the leg was eventually determined to be necessary.  The amputation was performed in August 2009.

In statements submitted from April 2009 forward, the Veteran contended that the condition affecting his leg was misdiagnosed at the March 7 and March 9 treatment visits.  He asserted that nerve and muscle damage in the leg developed because blood clots went undiagnosed, and were left in the leg.

In October 2009, a VA physician reviewed the Veteran's claims file and examined the Veteran.  The examiner provided the opinion that the Veteran's treatment at the VAMC was appropriate according to the standards of care.  The examiner stated that he did not find evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

At the August 2011 Travel Board hearing, the Veteran's daughter indicated that on the first two occasions in March 2009 when the Veteran went to the VAMC, clinicians concluded that he did not have a blood clot.  The daughter reported that on the third visit evidence of blood clots was found, and a vascular surgeon was consulted.  The daughter stated that Dr. M., the vascular surgeon who treated the Veteran, indicated that emergency room personnel should have requested a vascular surgery consultation at the time of the Veteran's earlier visits.

In September 2011, M. M., M.D, the vascular surgeon who treated the Veteran, recounted the history of the Veteran's VA treatment.  Dr. M. stated that Vascular Surgery was not consulted until the third visit, on March 13.  Dr. M. wrote:

It is in my opinion that had the patient been diagnosed in a timely fashion with an acute arterial occlusion; and then, had Vascular Surgery been consulted, this would have increased the chances of having the limb salvaged.

Dr. M.'s opinion supports the Veteran's assertion that additional disability, specifically, the amputation, was proximately caused by the actions of VA clinicians on March 7 and 9, 2009, specifically, the failure to diagnose clotting, and the failure to contact vascular surgery.  Dr. M. indicated through his statement that there was fault on the part of VA in the March 7 and 9 treatment.  As Dr. M. has particular knowledge of the Veteran's case through treating the Veteran, and is a specialist in the relevant area, vascular disorders, his opinion carries greater weight than that of the physician who examined the Veteran in October 2009.  The Board concludes that the evidence supports compensation under 38 U.S.C. § 1151 for the left below the knee amputation.


Recurrent Incisional Hernia

The Veteran underwent surgery in 1972 at the Little Rock VAMC, to address hiatal hernia.  He subsequently experienced recurrent herniation of the abdominal incision from the 1972 surgery.  In 1999, he sought service connection for hiatal hernia and related problems of food dumping, recurring ventral hernia, pyloroplasty, and esophageal surgery.  In a January 2000 rating decision, the RO denied service connection for hiatal hernia to include related problems of food dumping, recurring ventral hernia, pyloroplasty, and esophageal surgery.

In May 2001, the Veteran submitted a claim for damages and problems resulting from the 1972 surgery.  In a May 2002 rating decision, the RO granted compensation under 38 U.S.C. § 1151 for recurrent incisional hernia.  The RO assigned a disability rating of 20 percent for that disorder.  The RO denied service connection for postoperative status of hiatal hernia, vagotomy, and pyloroplasty.

In April 2009, the Veteran requested an increased rating for his service-connected disability.  In the December 2009 rating decision, the RO continued the 20 percent rating for recurrent incisional hernia.  The issue on appeal is the rating to the recurrent abdominal incisional hernia.  Service connection is not established for hiatal hernia and other digestive system disorders, so the present appeal does not address the manifestations of such disorders.

VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  Ratings are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  VA interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2011).  VA resolves any reasonable doubt regarding the degree of disability in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two evaluations apply, VA assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2011).  VA evaluates functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board therefore will consider whether different ratings are warranted for different time periods.  

The RO evaluated the Veteran's recurrent incisional hernia under 38 C.F.R. § 4.114, Diagnostic Code 7339.  That code provides for evaluating  postoperative ventral hernia as follows:

Massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable
   ........................................................ 100 percent

Large, not well supported by belt under ordinary conditions
   ........................................................... 50 percent

Small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt  ....................................................... 20 percent

Wounds, postoperative, healed, no disability, belt not indicated  ................................................... 0 percent

In April 2001, physician D. W. B., Jr., M.D., wrote that he had treated the Veteran at the Little Rock VAMC in 1972.  Dr. B. stated that after abdominal surgery in 1972 the Veteran developed an incisional hernia which was repaired many times through 1975, but always recurred.  Dr. B. reported that the Veteran had experienced few symptoms and had minimal discomfort from the hernia, and that the hernia had enlarged only slightly since 1975.  Dr. B. found that in 2001 incisional hernia was 3 to 4 fingerbreadths with a fairly large area of diastasis recti centrally.  Dr. B. advised the Veteran to have no further repairs, and to continue using an elastic abdominal binder.

On VA examination in May 2009, the Veteran reported that he wore an abdominal binder when he was active.  The examiner observed an well healed incision from the xiphoid to the lower abdomen.  The incision was 5 millimeters in width, skin colored, and unremarkable.  When the Veteran was in the supine position, there was no bulge and no palpable defect.  With straining, there was an abdominal bulge, primarily diastasis recti, measuring 10 centimeters in width and 20 centimeters in length.  With relaxation, the bulge completed subsided.

At the August 2011 hearing, the Veteran reported having occasional pain with the abdominal hernia, after eating or with physical activity.  He indicated that he was not receiving treatment for the abdominal hernia.  The Veteran's wife related that the Veteran could not wear an abdominal belt because of sensitivity in the area where a feeding tube had been in place.  The Veteran stated that he managed the best he could.

The 2009 examination report and 2011 hearing testimony indicate that the Veteran used an abdominal binder when he was active, until the placement of a feeding tube made that uncomfortable.  On the 2009 examination, the hernia bulged with straining, but had no bulging otherwise.  The evidence indicates that the manifestations of the Veteran's incisional hernia do not keep it from being well supported by a belt under ordinary conditions.  The hernia therefore does not meet the criteria for a rating higher than the existing 20 percent rating.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2011).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The manifestations and effects of the Veteran's recurrent incisional hernia do not necessitate referral of the rating of that disability to designated VA officials for consideration of an extraschedular rating.  The Veteran has not had frequent hospitalizations for that disorder.  He is not employed; but it has not been shown that the effects of the hernia markedly interfere with his capacity for employment.  The Rating Schedule provides for higher ratings for disability levels more severe than that experienced by the Veteran.

Residuals of Tonsillectomy

The Veteran underwent a tonsillectomy during service.  He has appealed the December 2009 rating decision continuing the 0 percent, noncompensable rating for residuals of tonsillectomy.

The RO evaluated the tonsillectomy residuals under 38 C.F.R. § 4.97, Diagnostic Code 6516.  That code provides for rating chronic laryngitis at 30 percent if there is hoarseness, with thickening of nodules or cords, polyps, submucous infiltration, or pre-malignant changes on biopsy; and at 10 percent if there is hoarseness, with inflammation of cords or mucous membrane.

The Veteran asserted in 2009 that his service-connected disability had become worse.  On VA examination in May 2009, the examiner noted that the Veteran's voice was slightly husky, but otherwise normal.  The examiner observed that the oropharynx was unremarkable, with no evidence of irritation.

In the August 2011 hearing, the Veteran reported that his throat was sore and that this affected his speech.  The Veteran's daughter stated that when she speaks with the Veteran by telephone his voice occasionally sounds hoarse and raspy.  The Veteran indicated that it is difficult to clear his throat.

The Veteran and his family members indicated that he is occasionally hoarse.  The 2009 examination did not show any inflammation in the throat.  The preponderance of the evidence shows a disability picture that does not meet the criteria for a compensable rating for the tonsillectomy residuals.

The tonsillectomy residuals do not require frequent hospitalizations and do not markedly interfere with capacity for employment.  The Rating Schedule provides for higher ratings for disability levels more severe than that experienced by the Veteran.  Thus, the manifestations and effects of the Veteran's tonsillectomy residuals do not necessitate referral of the rating of that disability to designated VA officials for consideration of an extraschedular rating.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for left below the knee amputation is granted.

Entitlement to a disability rating higher than 20 percent for recurrent incisional hernia is denied.



	(CONTINUED ON NEXT PAGE)
Entitlement to a compensable disability rating for residuals of tonsillectomy is denied.




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


